DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 07 December 2020.

Regarding Previous Claim Objections
Previous objection to claims 1 and 6 has been withdrawn in view of the amendment of the objected claims.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 1-6 has been partially withdrawn in view of the amendment of the rejected claims. Please, refer to the 35 USC § 112 rejection section for further details.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 4-6] with respect to rejection of claim 1 have been fully considered but are not persuasive.

Regarding claim 1, on page 5, Applicant argues that Stahlin (and the other prior 
“at least, any notion of taking into account quantity of objects or distribution of objects along paths”.
The Examiner respectfully disagrees. Referring to Fig. 2, a driver needs to go from starting point S11 and destination point Z12; but, in between both points S and Z, there are other intermediate places A-D where the driver needs to attend prior to arrive to its destination [Paragraphs 41-44, 46]. Hence, quantity of objects is actually considered. Claim 1 does not provide further details/recitation of the claimed objects to preclude the Examiner’s interpretation of having the intermediate places as objects. 

“as far as can be discerned from the teachings of Stalin, the road signs therein are static and do not output information”.
The Examiner respectfully disagrees. Referring to Fig. 3, signs 13-16 shows information to be displayed to the driver. Said signs are to be located in the nodes 17, 21, 23, 25 of Fig. 2. For example, sign 13 includes arrow 13a indicating a left-turn, destination B to be 60 km away, etc. [Paragraph 46]. Thus, each of the signs is outputting dynamic information.

“at least, determining priority of each object on each road according to each object's distribution on the roads”.
The Examiner respectfully disagrees. Once the driver inputs destination Z12 and intermediate destinations A-D, the road path is generated considering best and efficient manner for attending the intermediate destinations before going to the final destination 

“displaying that priority on a sign”.
The Examiner respectfully disagrees. Thus, the priority is displayed by signs by indicating, in the signs, the path/distances from current point, along the path, to each of the intermediate destinations and final destination Z12 [Paragraphs 42-44, 46].

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 2, 5-6 have been amended. Thus, claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 6:
In line 2, “the aggregate” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin (US Patent Application Publication No. 2015/0204683).

Regarding claim 1, Stahlin teaches a guiding signs system (Fig. 2) comprising:
a plurality of guiding signs for outputting information, (as shown in Fig. 3, there is a plurality of guiding signs 13-16 which output road information [Paragraph 43]. Additionally, referring to Fig. 3, signs 13-16 shows information to be displayed to the driver. Said signs are to be located in the nodes 17, 21, 23, 25 of Fig. 2. For example, sign 13 includes arrow 13a indicating a left-turn, destination B to be 60 km away, etc. [Paragraph 46]. Thus, each of the signs is outputting dynamic information) and
an information processor to acquire marching needs and path sets of objects (desired user’s travel route is ascertained by processor, wherein the travel route comprises parameters that determine user’s needs [Abstract | Paragraphs 40-41]),
wherein the marching needs includes quantities of objects (at least one vehicle is being used for reaching a desired destination [Paragraphs 40-41]) and the path sets include all passages from a starting point to an end point (passages comprising, at least, route 10 are shown in screen 7 [Paragraphs 40-41]); the passages include nodes and roads in between, and each node has one or more guiding signs of the plurality of guiding signs (the signs 13-16 are the installed on forks/nodes 17, 21, 24, along road 10 [Paragraphs 43-44]),
wherein the information processor calculates a distribution in the path sets of each of the objects according to the marching needs (processor determines the vehicle’s route based on the established parameters by the user [Paragraphs 40, 41, 43, 44]. Additionally, referring to Fig. 2, a driver needs to go from starting point S11 and destination point Z12; but, in between both points S and Z, there are other intermediate places A-D where the driver needs to attend prior to arrive to its destination [Paragraphs 41-44, 46]. Hence, quantity of objects is actually considered. Claim 1 does not provide further details/recitation of the claimed objects to preclude the Examiner’s interpretation of having the intermediate places as objects), and determines a priority on each road of each of the objects according to the distribution of each object in the path sets, (thus, the route is determined based on the priority established by the driver [Paragraphs 40, 41, 43, 44]. Additionally, once the driver inputs destination Z12 and intermediate destinations A-D, the road path is generated considering best and efficient 
Although not explicitly recited that [and wherein each guiding sign of the plurality of guiding signs is] configured to [output the priority of each of the objects on each road], Stahlin further discloses that, for example, first sign 13, in this scenario, is outputting relevant information that describes the priority of the driver for reaching destination Z12, which is arriving in a faster manner [Paragraph 46]. Thus, the priority is displayed by signs by indicating, in the signs, the path/distances from current point, along the path, to each of the intermediate destinations and final destination Z12 [Paragraphs 42-44, 46].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that guiding signs output relevant and priority information to the user (as taught by Stahlin) for the purpose of improving time of arrival to a desired destination.

Regarding claim 5, Stahlin further teaches the guiding signs system of claim 1, further comprising information gathering devices to calculate the marching need via mobile devices or path inquiries of the objects (navigation device gathers the user’s input by sensor screen 7 [Paragraph 39]).

Regarding claim 6, Stahlin further teaches the guiding signs system of claim 1, wherein the information processor includes an ant colony system algorithm to assure the aggregate throughput of objects in each road (a person having ordinary skills in the art would recognize that since the navigation device 1 analyzes the road signs for suggesting routes, said device 1 is implementing ACS algorithm for determining and finding best option for the user [Paragraphs 48, 51]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin (US Patent Application Publication No. 2015/0204683) in view of Lemay et al. (US Patent Application Publication No. 2014/0019036).

Regarding claim 2, Stahlin teaches all the limitations recited in claim 1.
However, Stahlin does not explicitly mention further comprising multi-direction signs, set on crossroads of the nodes, which are sub-signs to point to various directions and can form prioritized sign images via change in color or pattern of the sub-signs.
Lemay teaches, in a similar field of endeavor of navigation systems, the following:
further comprising multi-direction signs, set on crossroads of the nodes, which are sub-signs to point to various directions and can form prioritized sign images via change in color or pattern of the sub-signs (it is disclosed that different types of signs are presented, at the intersection or nodes, to the driver for multi-directing it to different locations, where said signs change their pattern for alerting the driver [Paragraphs 35-44]).


Regarding claim 3, Stahlin teaches all the limitations recited in claim 1.
However, Stahlin does not explicitly mention further comprising dynamic display screens, set on the nodes, to display ambient aggregate passenger throughput and guidance information in order to form prioritized sign images.
Lemay teaches, in a similar field of endeavor of navigation systems, the following:
further comprising dynamic display screens, set on the nodes, to display ambient aggregate passenger throughput and guidance information in order to form prioritized sign images (it is disclosed that different types of signs are presented, at the intersection or nodes, to the driver by prioritizing the relevance of the information in order to not confusing the driver [Paragraphs 35-44]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system (as taught by Stahlin) by implementing dynamic display screens (as taught by Lemay) for the purpose of better alerting users of indicators (Lemay – Paragraph 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stahlin (US Patent Application Publication No. 2015/0204683) in view of Mendelson (US Patent Application Publication No. 2009/0138353).

Regarding claim 4, Stahlin teaches all the limitations recited in claim 1.
However, Stahlin does not explicitly mention further comprising emergency sensors to detect emergency within the path sets, and include emergent evacuation signs informing objects about evacuation direction in case of emergency.
Mendelson teaches, in a similar field of endeavor of navigation systems, the following:
further comprising emergency sensors to detect emergency within the path sets, and include emergent evacuation signs informing objects about evacuation direction in case of emergency (it is disclosed the emergency exit guidance being reflected or projected to users in signs [Abstract]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system (as taught by Stahlin) by implementing emergency route (as taught by Mendelson) for the purpose of better evacuating people in emergency situations (Mendelson – Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

January 27, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633